     Case 4:15-cv-00491 Document 289 Filed on 10/09/19 in TXSD Page 1 of 2
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                   IN THE UNITED STATES DISTRICT COURT                 October 09, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                             HOUSTON DIVISION

AETNA LIFE INSURANCE COMPANY,           §
                                        §
      Plaintiff,                        §
                                        §
v.                                      §        CIVIL ACTION NO. H-15-491
                                        §
ROBERT A. BEHAR, NORTH                  §
CYPRESS MEDICAL CENTER                  §
OPERATING COMPANY, LTD.,                §
and NORTH CYPRESS MEDICAL               §
CENTER OPERATING COMPANY                §
GP, LLC,                                §
                                        §
      Defendants.                       §

                                    ORDER

      Pending before the court1 is Defendants Robert A. Behar, North

Cypress Medical Center Operating Company, Ltd., and North Cypress

Medical    Center    Operating     Company,     GP,    LLC’s    (collectively

“Defendants”) Motion for Leave to File Original Counter-Complaint

and Third-Party Complaint (Doc. 284).           The motion is DENIED.

      As noted in footnote three of the court’s Memorandum and

Recommendation (Doc. 274) dated August 5, 2019, the court lifted

the stay on September 24, 2018, when the court held a status

conference and ruled on that portion of Defendants’ Amended Motion

to Lift Stay and to Dismiss Plaintiff’s Complaint (Doc. 241).                  The

oral ruling was memorialized in writing in a Minute Entry Order




      1
            This case was referred to the undersigned magistrate judge pursuant
to 28 U.S.C. § 636(b)(1)(A) and (B), the Cost and Delay Reduction Plan under the
Civil Justice Reform Act, and Federal Rule of Civil Procedure 72. See Doc. 271,
Ord. Dated June 21, 2019.
    Case 4:15-cv-00491 Document 289 Filed on 10/09/19 in TXSD Page 2 of 2



(Doc. 246) of the same date.2

      SIGNED in Houston, Texas, this 9th day of October, 2019.




      2
            The Minute Entry Order stated “Defendants’ AMENDED Motion to Lift
Stay (Doc. 241) is GRANTED. Discove[r]y is STAYED pending resolution of pending
motions to dismiss.” Id.
